DETAILED ACTION
The communication received on 11/26/2019 is acknowledged by the Examiner.  Claims 17-49 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 is objected to because of the following informalities:  in claim 17, step f, the phrase “such as” should read “so as to remove…”.  
Claim 48 should properly recites: wherein --the processing solvent is-- the lower mono- or polyhydric alcoholis propylene glycol.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 33, it is unclear what it means by “a process solvent” and whether it is different from the processing solvent recited in its base claim 17. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 17-24, 26-31, 33-36, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over by Ian Graveson et al. (US 20150158955 A1) in view of Christian Allandrieu et al. (USP 6,555,678 A).  

Regarding claim 17, Graveson discloses:  A process for the production of a non-derivatized nanocellulose material from a cellulosic fibrous material (Title and abstract.), comprising the steps of: a. providing a suspension of cellulosic fibrous material in a continuous phase of non-aqueous process liquid comprising a swelling agent and a processing solvent (para [0048-0049, 0052, 0054, 0056, 0058, 0060] disclose suspension of cellulosic fibrous and para [0004-0029] disclose swelling agent, para [0012] discloses “A solid swelling agent may be dissolved or suspended in one or more suitable solvents, a liquid swelling agent may be used in pure form or further diluted with one or more suitable solvents to form a swelling agent solution.”  Even though Graveson does not explicitly disclose a non-aqueous process liquid, nevertheless, in fact it does implicitly disclose the non-aqueous process liquid as recited in claim 9 and para [0016] and thus it is obvious that an average artisan would apply the teachings of Graveson to the claimed invention.); b. allowing the cellulosic fibrous material to swell such as to form a suspension of swollen cellulosic fibrous material in a continuous phase of non-aqueous process liquid (para [0015-0016]); c. optionally refining said suspension of swollen cellulosic fibrous material in a continuous phase of non-aqueous process liquid to increase the fineness of the swollen cellulosic fibrous material (Since this step is done optionally, then it is immaterial to the claimed invention.); d. removing the swelling agent from the process liquid such as to form a suspension of cellulosic fibrous material in a continuous phase of processing solvent (Para [0028], [0040], and [0048].); e. subjecting the swollen and optionally refined cellulosic fibrous material to high- shear comminution such as to release of the non-derivatized nanocellulose material from the swollen and optionally refined cellulosic fibrous material and such as to form a dispersion of non-derivatized nanocellulose material in a continuous phase of a processing solvent (Although para [0030-0036] discloses Mechanical comminution processing such as high shear forces and microfluidization, but since this step is done optionally, then it is immaterial to the claimed invention.); and f. contacting the dispersion of non-derivatized nanocellulose material in a continuous phase of a processing solvent with a supercritical fluid such as to remove the processing solvent and isolate the non-derivatized nanocellulose material (Since para [0028], [0040], [0048], claim 10 disclose the process of removing the swelling agent from the cellulosic material or the liquid mixture, therefore an artisan could apply the same method to remove the processing solvent and isolate the non-derivatized nanocellulose material, particularly Graveson on para [0030] explicitly discloses microfluidization that relies on the generation of high mechanical stresses within the fluid to achieve break down of the cellulosic feedstock into the desired nanocellulose.  One of the ordinary skill in the art knows that microfluidization is a form of micronization that involves the use of fluid pressure to create shear and impact to reduce the particle size of a given substance and it is customary that nanocellulose obtained through this process has to be dried using supercritical fluids such as carbon dioxide.  Therefore, step f is a conventional practice conducted by those skilled in the art and does not hold any patentable weight.).
Although Graveson does indeed disclose the swelling agent is an aqueous or a non-aqueous mixture at higher temperature of 80 to 85 °C, but does not disclose the mixture at low temperature such as: wherein the swelling agent is a low-transition-temperature mixture (LTTM).
In the same field of art, Allandrieu discloses that treating a cellulose material in the presence of swelling agent at low temperature between 20 °C and 50 °C.  That being said, Allandrieu discloses: the swelling agent is a low-transition-temperature mixture (LTTM) (Col. 4, lines 6-15. “…the silylation process can be carried out with a cellulose/swelling agent ratio of between 0.15 and 0.95.  In this case, it is advantageous to mix a portion of the silylating agent with the cellulose at a low temperature, preferably of between 20 °C and 50 °C, in order to allow the silylating agent to spread into the structure of the cellulose, and then, in a second stage, to raise the temperature into the range indicated above and to add the remainder of the silylating agent.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the production of non-derivatized nanocellulose material of Graveson by using the swelling agent such as silylating agent with the cellulose at a low temperature as taught by Allandrieu to produce a cellulose suitable for synthesizing the silylated cellulose that can be of plant (wood, cotton, and the like) or animal origin for benefit for of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Allandrieu disclosure, would also have been motivated to apply its teaching of the concept of activation treatment by carrying the silylation reaction in the presence of an organic swelling agent the for the benefit of the claimed invention.    
  
Regarding claim 18, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the suspension of cellulosic fibrous material in a continuous phase of a non-aqueous process liquid comprises of from 1 weight percent of cellulosic fibrous material to 6 weight percent of cellulosic fibrous material or wherein the suspension of cellulosic fibrous material in a continuous phase of a process solvent comprises of from 0.1 weight percent of cellulosic fibrous material to 4 weight percent of cellulosic fibrous material (Example 1, Para [0048] discloses 5.0 g microcrystalline cellulose added to aqueous morpholine and para [0020] discloses that liquid swelling agent comprises 60 to 99% (by volume).  Although the Graveson does not disclose the exact amount of cellulosic fibrous in the solution, but it is obvious that one of ordinary skill in the art 

Regarding claim 19, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the non-aqueous process liquid comprises of from 50 to 95 weight percent of processing solvent, based on the weight of the non-aqueous process liquid (Para [0048] discloses “Microcrystalline cellulose (Avicel PH-101, 5.0g) was added to morpholine: water (80:20 vol %, 500 ml) by gradual introduction into the vortex created by a rotor: stator mixer (Ultra Turrax), mixing being continued for a further 10 minutes at room temperature.”). 

Regarding claim 20, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the non-derivatized nanocellulose material has an aspect ratio of at least 100 (Para [0006] discloses “The term "nanocellulose" as used herein encompasses the (interchangeably used) term "nanofibrillated cellulose" and refers to cellulose particles which are characterized by having an elongated form, having an aspect ratio of  > 1.  Since Graveson expressly suggests that the cellulose particles have an aspect ratio of greater than one, then it would have been obvious for an artisan to apply the teachings of Graveson to arrive at the claimed invention aspect ratio of at least 100.  It is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229). It is assumed that if all actively claimed method steps are present then a result effective variable such as the aspect ratio of the nanocellulose material will be within the claimed range.).

Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the cellulosic fibrous material is allowed to swell in the non-aqueous process liquid for no more than four hours (Para [0024], [0049], and [0058] disclose swell time of 24 hours and 2 hours.  Even though the exact swell time of 4 hours is not disclosed by the cited reference, but it would have been obvious to a person of ordinary skill in the art to manipulate various process and operating conditions so as to ensure that the swell time is no more than four hours.). 

Regarding claim 22, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the processing solvent has a viscosity at 25°C that is inferior to the viscosity of the swelling agent and wherein preferably the processing solvent has a viscosity of less than 500 mPa s at 25°C (para [0032] discloses “This situation is clearly different to a so-called rheometrical flow - where the shear rate, shear stress and boundary conditions are well-defined, allowing material properties such as viscosity and first normal stress difference to be assigned a value characteristic of the fluid.”  Even though the exact value of viscosity of the processing solvent at room temperature is not disclosed by Graveson, but since the shear stress and shear rate are disclosed, for example on para [0033-0035], then it is obvious that an average artisan could calculate the viscosity knowing the ratio of shear stress/shear rate (Viscosity= shear stress/shear rate).  Thus, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in Graveson is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker in a laboratory could conduct various trial and error tests so as to arrive the viscosity recited in the claimed invention.)

Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Allandrieu further discloses: wherein the low-transition-temperature mixture (LTTM) is a binary low-transition-temperature mixture (LTTM) (Col. 4, lines 6-15. “…the silylation process can be carried out with a cellulose/swelling agent ratio of between 0.15 and 0.95.  In this case, it is advantageous to mix a portion of the silylating agent with the cellulose at a low temperature, preferably of between 20 °C and 50 °C, in order to allow the silylating agent to spread into the structure of the cellulose, and then, in a second stage, to raise the temperature into the range indicated above and to add the remainder of the silylating agent.” Since a binary phase diagram shows the phases formed in different mixtures of two elements over a range of temperature, then it suffice it to say that temperature ranges between 20 °C and 50 °C would define the binary low-transition-temperature mixture.).

Regarding claim 24, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Allandrieu further discloses:  wherein the low-transition-temperature mixture (LTTM) is a binary deep eutectic solvent of choline chloride and urea or choline chloride and ethanolamine, wherein the choline chloride and urea or ethanolamine are present in a molar ratio of 1:2 (Col. 4, lines 61-67 disclose “The desired degree of substitution can be obtained by controlling either the conditions of duration, temperature and pressure of the reaction or the molar ratio of the silylating agent to the number of cellulose hydroxyl groups. Thus, this ratio will be at least equal to the stoichiometric ratio determined according to the desired degree of substitution. This ratio will preferably be less than 15 times the stoichiometric ratio, calculated with respect to the hydroxyl groups to be silylated.” Emphasis added.  Even though the exact molar ratio of 1:2 is not disclosed by the cited reference, but it would have been obvious to a person of ordinary skill in the art to manipulate various compositions and 

Regarding claim 26, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the high-shear comminution imparts a shear of at least 8 x 106 s-1 (Para [0035] discloses “Thus for the purposes of the present invention the operating range of processing apparatus of the high shear homogenizer type is between 8.5 x 106 s-1 and 102 x 106 s-1…”.).

Regarding claim 27, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the cellulosic fibrous material has a cellulose content of at least 90% by weight (Para [0049] discloses “Cellulose pulp (92% .alpha.-cellulose, viscose/dissolving grade from Sappi Saiccor) was shredded in a standard office paper shredder (cross-cut configuration). The shredded pulp (5.0 g) was then suspended in morpholine: water (80:20 vol %, 500 ml) and allowed to swell for 2 hours.”).

Regarding claim 28, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Allandrieu further discloses:  wherein the processing solvent is an ester of a hydroxyalkanaoic acid (Col. 7, lines 50-51 Example 7.).

Regarding claim 29, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the non-derivatized nanocellulose material is cellulose nanofiber (CNF) (Para [0058] discloses “SEM analysis as above indicated that the fibres had been extensively broken down into an entangled web of fibres of diameter of about 30 nm.”).     

Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the dispersion of non-derivatized nanocellulose material in a continuous phase of a processing solvent is contacted with a supercritical fluid to remove the processing solvent in a spray drying apparatus (Para [0030] explicitly discloses microfluidization that relies on the generation of high mechanical stresses within the fluid to achieve break down of the cellulosic feedstock into the desired nanocellulose.  One of the ordinary skill in the art knows that microfluidization is a form of micronization that involves the use of fluid pressure to create shear and impact to reduce the particle size of a given substance and it is customary that nanocellulose obtained through this process has to be dried using supercritical fluids such as carbon dioxide.  It is immaterial how the processing solvent is removed since these methods such as in a spray drying apparatus or centrifugation are known to one of ordinary skill in the art.).

Regarding claim 31, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   A non-derivatized nanocellulose material obtained by a process according to claim 17, having an aspect ratio of at least 100 (The same explanations noted in the base claim 17 and claim 20 applied herein as well and will not be repeated again to avoid redundancy.). 

Regarding claim 33, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the suspension of cellulosic fibrous material in a continuous phase of a process solvent comprises of from 0.1 weight percent of cellulosic fibrous material to 2 weight percent of cellulosic fibrous material (Para [0020], [0025] and Example 1, Para [0048].).

Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the non-aqueous process liquid comprises of from 75 to 95 weight percent of swelling agent, based on the weight of the non-aqueous process liquid (Para [0048] discloses “Microcrystalline cellulose (Avicel PH-101, 5.0g) was added to morpholine: water (80:20 vol %, 500 ml) by gradual introduction into the vortex created by a rotor: stator mixer (Ultra Turrax), mixing being continued for a further 10 minutes at room temperature.”).

Regarding claim 35, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:   wherein the non-aqueous process liquid comprises of from 5 to 50 weight percent of processing solvent, based on the weight of the non-aqueous process liquid (The same as claim 34.  Therefore, it would have been obvious to a person of ordinary skill in the art to manipulate various compositions and operating conditions so as to ensure that the non-aqueous process liquid comprises of from 5 to 50 weight percent of processing solvent.).

Regarding claim 36, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the non-aqueous process liquid comprises of from 5 to 25 weight percent of processing solvent, based on the weight of the non-aqueous process liquid (The same as claim 34.  Therefore, it would have been obvious to a person of ordinary skill in the art to manipulate various compositions and operating conditions so as to ensure that the non-aqueous process liquid comprises of from 5 to 50 weight percent of processing solvent.).

Regarding claim 42, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the high-shear comminution imparts a shear of from 34 x 106 to 62 x 106 s-1 (Para [0035] discloses “Thus for the purposes of the present invention the operating 6 s-1 and 102 x 106 s-1…”.  Although the Graveson does not disclose the exact shear imparted by the high-shear comminution, but it is obvious that one of ordinary skill in the art could manipulate the high-shear comminution so as to obtain the specific ranges recited in the claimed invention.). 

Regarding claim 43, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the cellulosic fibrous material is bleached wood pulp (Para [0007] and bleaching a wood pulp to obtain a bleached wood pulp is a standard practice in the industry.). 

Regarding claim 44, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  wherein the cellulosic fibrous material has a lignin content of less than 5% weight (Since Para [0007] discloses wood pulp, therefore, one of ordinary skill in the art knows that any natural wood have lignin in it and to obtain cellulosic fibrous material with various lignin content percentages depend on the final product to be made and therefore, a worker in a pulp or paper mill could use various processes such as partial delignification processes to arrive to the claimed invention of lignin content of less than 5% weight. ).

Regarding claim 45, Graveson in view of Allandrieu discloses all of the limitations of its base claim 44.  Graveson further discloses:  wherein the cellulosic fibrous material has a lignin content of less than 1 % by weight (The same explanation noted in claim 44 applied herein as well.).

Regarding claims 46, 47, and 48, Graveson in view of Allandrieu discloses all of the limitations of their base claims.  Graveson further discloses:  wherein the processing solvent is ethyl lactate or a lower mono- or polyhydric alcohol or the lower mono- or polyhydric alcoholis propylene glycol (Para [0016] discloses various solvents that can swell both the intercrystalline and partially the intracrystalline regions of the cellulosic materials.  However, Graveson does not expressly mention the aforementioned processing solvents in claimed invention, but one of ordinary skill in the art could apply the teachings of Graveson to the specific process composition in which specific processing solvent to be used via routine optimizations.).

Regarding claim 49, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  Graveson further discloses:  A non-derivatized nanocellulose material obtained by a process according to claim 17, having an aspect ratio of at least 100 and wherein the non-derivatized nanocellulose material is in the form of a powder (The same explanations noted in the base claim 17 and claim 20 applied herein as well and para [0024] discloses “In order to quantify the effectiveness of a given swelling agent, the cellulosic material in powdered form (1.0 g) was weighed…”). 

Claims 25, 32, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over by Ian Graveson et al. (US 20150158955 A1) in view of Christian Allandrieu et al. (USP 6,555,678 A) and further in view of Richard F. MILLER (US 20090247432 A1).  

Regarding claim 25, Graveson in view of Allandrieu discloses all of the limitations of its base claim 17.  However, the combination of Graveson in view of Allandrieu does not expressly disclose:  wherein the swelling agent is a ternary deep eutectic solvent.
In the same field of art, MILLER relates to the use of deep eutectic solvents and/or solutions to solubilize cellulose or modified cellulosic polymers used in subterranean drilling and fracturing operations.  That being said, MILLER discloses:  wherein the swelling agent is a ternary deep eutectic solvent (Title, para [0022] discloses “As discussed below, deep eutectic solvents useful as cellulose solvents include choline chloride or chlorcholine chloride reacted with amides, amines, carboxylic acids, alcohols and/or metal halides.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the production of non-derivatized nanocellulose material of Graveson in view of Allandrieu by using the swelling agent such as ternary deep eutectic solvent as taught by MILLER to remove cellulosic material used to thicken fracturing fluids which is left behind for benefit for of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading MILLER disclosure, would also have been motivated to apply its teaching of using deep eutectic solvents as cellulose solvents include quaternary ammonium compounds, including choline chloride and chlorcholine chloride, reacted with a compound selected from amides, amines, carboxylic acids alcohols, and metal halides for the benefit of the claimed invention.  

Regarding claim 32, the combination of Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 17.  MILLER further discloses: wherein the low-transition-Appln. No.: National Stage of PCT/EP2018/062543temperature mixture (LTTM) is a deep eutectic solvent soluble in the processing solvent and wherein the processing solvent is non-solubilizing for the cellulosic fibrous material and the non-derivatized nanocellulose material (Para [0021-0022]).

Regarding claim 37, the combination of Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 17.  MILLER further discloses:  wherein the low-transition- temperature mixture (LTTM) is a binary deep eutectic solvent of a quaternary ammonium salt with a hydrogen bond donor (Para [0027] and [0029].). 

Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 37.  MILLER further discloses:  wherein the quaternary ammonium salt is a quaternary ammonium halide salt with a hydrogen bond donor chosen from urea or ethanolamine (Para [0011-0012].).

Regarding claim 39, the combination of Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 38.  MILLER further discloses:  wherein the quaternary ammonium salt is a choline halide with a hydrogen bond donor chosen from urea or ethanolamine (Para [0042] and [0012]).

Regarding claim 40, the combination of Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 17.  MILLER further discloses:  wherein the swelling agent is a ternary deep eutectic solvent of a quaternary ammonium salt with a binary hydrogen bond donor chosen from glycerol/DBN or glycerol/DBU in a molar ratio of 1:2:6 (Para [0042] and [0052].). 

Regarding claim 41, the combination of Graveson and Allandrieu in view of MILLER discloses all of the limitations of its base claim 40.  MILLER further discloses:  wherein the quaternary ammonium salt is a choline halide (Para [0022] discloses “As discussed below, deep eutectic solvents useful as cellulose solvents include choline chloride or chlorcholine chloride reacted with amides, amines, carboxylic acids, alcohols and/or metal halides.”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748  
  

 /JACOB T MINSKEY/               Primary Examiner, Art Unit 1748